Name: Commission Regulation (EEC) No 1176/81 of 30 April 1981 amending for the sixth time Regulation (EEC) No 2043/75 laying down special detailed rules for the application of advance-fixing certificates for poultrymeat and eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 5 . 81 Official Journal of the European Communities No L 120/79 COMMISSION REGULATION (EEC) No 1176/81 of 30 April 1981 amending for the sixth time Regulation (EEC) No 2043/75 laying down special detailed rules for the application of advance-fixing certificates for poultrymeat and eggs destination zone and not according to the non ­ member country of destination ; whereas, therefore, Regulation (EEC) No 2043/75 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organiza ­ tion of the market in eggs (*), as last amended by the Act of Accession of Greece, and in particular Article 9 (3) thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organiza ­ tion of the market in poultrymeat (2), as last amended by the Act of Accession of Greece, and in particular Article 9 (3) thereof, Whereas Commission Regulation (EEC) No 2043/75 (3 ), as last amended by Regulation (EEC) No 812/81 (4), laid down special detailed rules for the application of the system of advance-fixing certificates for eggs and poultrymeat ; whereas the said Regulation lays down the period of validity of advance-fixing certificates issued in respect of exports on the basis of an invitation to tender opened in an importing non ­ member country ; Whereas, in such case, Commission Regulation (EEC) No 3183/80 (5) allows a period of 21 days within which the applicant must inform the agency issuing the advance-fixing certificate of the results of the invi ­ tation to tender, or provide proof that the time limit for submission of tenders has been extended ; whereas this period has been found too short for eggs and poul ­ trymeat transactions, bearing in mind existing trade practice ; whereas the said time limit should accord ­ ingly be extended to 40 days ; Whereas Commission Regulation (EEC) No 1175/81 (6) provides that the export refunds on eggs and poultrymeat should be granted according to the Regulation (EEC) No 2043/75 is hereby amended as follows : 1 . The following is added to Article 2 (2) : 'Notwithstanding the second subparagraph of Article 43 (2) of Regulation (EEC) No 3183/80 , the time limit within which an applicant for an advance-fixing certificate must inform the issuing agency of the results of the invitation to tender, or provide proof that the time limit for tenders has been extended, is hereby fixed at 40 days after the time limit for submission of tenders .' 2 . Article 2a is replaced by the following : 'Article 2a Until 31 December 1981 in the case of poultry ­ meat products, the destination zone within the meaning of Regulation (EEC) No 1175/81 shall be specified in Section 13 of the application for a certificate and of the certificate itself. The certificate shall make it obligatory to export to this zone.' ( i ) OJ No L 282, 1 . 11 . 1975, p . 12. (*) OJ No L 282, 1 . 11 . 1975, p . 77. 3 OJ No L 213, 11 . 8 . 1975, p . 12. Article 2 (4 ) OJ No L 84, 31 . 3 . 1981 , p . 14 . (5 ) OJ No L 338 , 13 . 12 . 1980 , p . 1 . (6) See page 77 of this Official Journal . This Regulation shall enter into force on 1 May 1981 . No L 120/80 Official Journal of the European Communities 1 . 5 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 1981 . For the Commission Poul DALSAGER Member of the Commission